ORDER
PER CURIAM.
Plaintiffs Walter Robb and Harold Taylor appeal from the trial court’s order sustaining defendants’ motion to dismiss for failure to state a claim upon which relief may be granted. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).